DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2 recites “the passivation layer” and lacks antecedence.
Claim 14 recites “the source/drain region is selected from the group of II-VI materials consisting of zinc oxide (ZnO), indium tin oxide (ITO), and indium zinc oxide (IZO)”.  II-VI semiconductor materials are composed of a metal from either group 2 or 12 (IIA or IIB) and a non-metal from group 16 (VI).  The tin and indium are not from group II-VI materials.  It is unclear what Applicant’s intent is when reciting “selected from the group of II-IV materials consisting of” followed by materials from groups III and IV.




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites the source/drain region is made of a non-crystalline II-VI material while claim 14 is not limited to II-VI materials as required by claim 13: ITO and IZO are not II-VI materials, thus claim 14 broadens rather than further limits claim 13.  Applicant should consider properly claiming only II-VI materials in claim 14 similar to the group of materials recited in claim 3.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (US 2003/0136985) in view of Yoshimura (US 6,037,605), all of record.
(Re Claim 10) Murthy teaches a method for forming a transistor, comprising: 
forming a gate conductor on a portion of the passivation layer (Fig. 4, gate 202, passivation layer 208); 
etching one or more recesses through a passivation layer on a substrate, and into the substrate, wherein each of the one or more recesses undercut a portion of the passivation layer to form passivation 
depositing a dielectric material on exposed portions of the passivation layer and a bottom surface of at least one of the one or more recesses to form a dielectric pad, wherein there is an exposed portion of the substrate between the dielectric pad and the sidewalls of the recess (Figs. 4-5, dielectric material 402/403 is deposited on exposed portions of 208 and forms dielectric pads 402 in the bottom of the recesses, exposed portion of substrate at 406, paras. [0041]-[0042]); and 
forming a source/drain region on the dielectric pad in the at least one of the one or more recesses, wherein the source/drain region forms on the exposed portion of the substrate between the dielectric pad and the sidewalls of the recess (Fig. 6, source/drain region 408).
Regarding the etching through the passivation layer, this step is not clear from Murthy's disclosure since the embodiment shown in Fig. 4 starts at an advanced state of manufacturing, wherein the substrate has already been “processed in known ways” (para. [0040]). A skilled artisan would be motivated to look to related art to teach known processes to form an insulated gate with spacers and recesses for source/drains. Yoshimura similarly discloses forming a MOSFET (see Figs. 5-9) and clearly shows when forming the recesses the passivation/gate dielectric (12) is first etched through prior to etching the recesses into the substrate (Fig. 9 and col 4 lines 52-59). Thus when forming Murthy's device structure (Fig. 4) by processing in known ways as disclosed by Yoshimura, it would be obvious to a skilled artisan to first etch through the gate dielectric before etching into the substrate to form the recesses.
(Re Claim 11) further comprising resizing the gate conductor to expose a portion of the passivation layer.
Regarding resizing the gate conductor to expose a portion of the passivation layer, this step is not clear from Murthy's disclosure since the embodiment shown in Fig. 4 starts at an advanced state of manufacturing, wherein the substrate has already been “processed in known ways” (para. [0040]). A skilled artisan would be motivated to look to related art to teach known processes to form the structure leading up to Murthy’s Fig. 4. Yoshimura similarly discloses forming a MOSFET (see Figs. 5-9) and discloses (col 4, lines 13-36):
Gate insulating film 12 may be a thermal oxide film or, to improve withstand voltage, a nitrided oxide film. Gate insulating film 12 may also be 

Thus when forming Murthy's device structure (Fig. 4) by processing in known ways (para. [0040]), known ways are disclosed by Yoshimura, it would be obvious to a skilled artisan to form a gate conductor material over the entire surface, covering the passivation layer, and then subsequently resize the gate conductor layer to expose the passivation layer, thereby forming the gate electrode to its final desired size/shape.  Thus, it would be obvious to resize Murthy’s gate conductor layer 202 in known ways as taught by Yoshimura, and in doing so, a portion of the passivation layer will be exposed.
(Re Claim 12) wherein the source/drain region is made of an n-type material (para. [0043]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (US 2003/0136985) in view of Yoshimura (US 6,037,605), all of record, and further in view of Tripathi et al. (US 2015/0340229), newly cited.
(Re Claims 16 and 17) Murthy teaches a method for forming a transistor, comprising: 
forming a passivation layer on a substrate (Fig. 4, passivation layer 208), 
etching one or more recesses through the passivation layer into the substrate, wherein each of the one or more recesses undercut a portion of the passivation layer to form passivation layer overhangs (etching through is discussed below, see Fig. 4, passivation layer 208 on substrate 201, etched recesses 212 undercut layer 208 thereby forming overhangs);
depositing a dielectric material on exposed portions of the passivation layer and a bottom surface of at least one of the one or more recesses to form a dielectric pad, wherein there is an exposed portion of the substrate between the dielectric pad and the sidewalls of the recess (Figs. 4-5, dielectric material 
forming a source/drain region on the dielectric pad in the at least one of the one or more recesses, wherein the source/drain region forms on the exposed portion of the substrate between the dielectric pad and the sidewalls of the recess (Fig. 6, source/drain region 408).
 Regarding the etching through the passivation layer, this step is not clear from Murthy's disclosure since the embodiment shown in Fig. 4 starts at an advanced state of manufacturing, wherein the substrate has already been “processed in known ways” (para. [0040]). A skilled artisan would be motivated to look to related art to teach known processes to form an insulated gate with spacers and recesses for source/drains. Yoshimura similarly discloses forming a MOSFET (see Figs. 5-9) and clearly shows when forming the recesses the passivation/gate dielectric (12) is first etched through prior to etching the recesses into the substrate (Fig. 9 and col 4 lines 52-59). Thus when forming Murthy's device structure (Fig. 4) by processing in known ways as disclosed by Yoshimura, it would be obvious to a skilled artisan to first etch through the gate dielectric before etching into the substrate to form the recesses.
Murthy and Yoshimura disclose conventional silicon substrates and are silent regarding a III-V monocrystalline substrate.  However, related art from Tripathi discloses in addition to traditional silicon substrates, transistor having recessed and redeposited source/drain regions may also be formed from III-V semiconductor materials such as GaAs or InGaAs (RE claim 17) as suitable alternatives (para. [0019]).  III-V substrates such as GaAs have superior electronic properties compared to silicon, such as a higher saturated electron velocity and higher electron mobility, allowing gallium arsenide transistors to function at frequencies in excess of 250 GHz.  Thus, one of ordinary skill in the art would find it obvious to use suitable alternative substrates to form Murthy’s transistor, such as GaAs or InGaAs as taught by Tripathi, for their known superior material properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 17  of U.S. Patent No. 10,164,014. Although the claims at issue are not identical, they are not patentably distinct from each other because these species claims of the ‘014 patent encompass and anticipate all of the limitations recited in the claims identified above from the instant application.  

Allowable Subject Matter
Claims 1-8 were previously indicated allowable.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action regarding claim 10 and to include all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because they do not address the new grounds of rejection necessitated by amendment.  Applicant’s amendment to claim 10 overcomes the prior 112(a) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIK T. K. PETERSON/             Primary Examiner, Art Unit 2822